Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 22, 2014

                                            No. 04-14-00892-CR

                                       IN RE Timothy GAFFNEY

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

        On December 19, 2014, relator filed a pro se petition for writ of mandamus. The court
has determined that it lacks jurisdiction to consider relator’s petition. Accordingly, relator’s
petition is DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a
later date.

           It is so ORDERED on December 22nd, 2014.


                                                                     _____________________________
                                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2014.



                                                                     _____________________________
                                                                     Keith E. Hottle
                                                                     Clerk of Court




1
 This proceeding arises out of Cause No. 2010CR1998, styled The State of Texas v. Timothy Gaffney, pending in the
144th Judicial District Court, Bexar County, Texas, the Lorina I. Rummel presiding.